Exhibit 10.2

AMENDMENT NO. 3

TO THE

M&T BANK CORPORATION

SUPPLEMENTAL PENSION PLAN

 

(Restated Effective as of January 1, 2005)

 

Manufacturers and Traders Trust Company (“Company”) hereby adopts this Amendment
No. 3 to the M&T Bank Corporation Supplemental Pension Plan (Restated Effective
as of January 1, 2005) (“SPP”).

 

WITNESSETH

 

WHEREAS, under Section 7.1, the Company may amend the SPP; and

 

WHEREAS, action of the Company's Board of Directors on October 16, 2019,
authorized amending the SPP to modify the eligibility provisions and to increase
the limit on Compensation used to calculate benefits thereunder.

 

NOW, THEREFORE, the SPP is amended as follows, effective January 1, 2020.

 

FIRST CHANGE

 

Sections 3.1 and 3.2 are revised to read as follows:

 

"3.1Eligibility to Participate.  An Employee is eligible to possibly become a
Participant in this Plan under Section 3.2 only if the Employee has an Accrued
Benefit under the Pension Plan that is limited by the Compensation Limitation
thereunder."

 

"3.2Commencement of Participation.

 

(a)An Employee who is a Participant in this Plan on December 31, 2019, will
remain a Participant in this Plan on January 1, 2020 and thereafter, so long as
they remain an Employee.

 

(b)An Employee described in Section 3.1, but not described in subsection (a),
becomes a Participant in this Plan, and begins to earn benefits hereunder, on
the January 1 after the Employee is first classified by the Employer at salary
grade 65 or higher.  No benefits are earned under this Plan for the period
before that January 1, even if the Employee is described in Section 3.1 during
such period.  

 

(c)If an Employee who has become a Participant under subsection (b) thereafter
has their salary grade reclassified to below 65, the Employee ceases to earn
benefits hereunder effective for the Plan Year during which their salary grade
is reclassified.  Such an Employee remains a Participant only to the extent of
the benefits

 

--------------------------------------------------------------------------------

 

earned before the Plan Year during which their salary grade is
reclassified.  This subsection (c) does not apply to a Participant described in
subsection (a)."  

 

SECOND CHANGE

 

Section 4.1(a)(i) is revised to read as follows (new language underlined):

 

“(i)equals the annual benefit (or the lump sum Actuarial Equivalent thereof)
that would have been payable to the Participant under the Pension Plan, as of
the Participant's Benefit Commencement Date assuming that (A) the Participant
elected to have his accrued benefit under the Pension Plan paid in the same form
of payment elected by the Participant under Article V hereof, (B) such accrued
benefit was not limited by the Compensation Limitation, and (C) such accrued
benefit was calculated using the Participant's Compensation, as defined herein
but capped at (I) $235,840, for calendar years beginning on and after January 1,
1994, but before January 1, 2006, and (II) $350,000, for calendar years
beginning on and after January 1, 2006 but before January 1, 2020, and (III) two
times the limit under Internal Revenue Code Section 401(a)(17) as in effect for
each calendar year beginning on and after January 1, 2020, rather than the
Participant's compensation, as defined in the Pension Plan; and”

 

THIRD CHANGE

 

A new subsection (c) is added to Section 4.1 to read as follows:

 

"(c)This Section 4.1 will be applied so that the Participant only earns benefits
under this Plan for Plan Years beginning on and after the January 1 as of which
the Participant became a Participant in accordance with Section 3.2."

 

IN WITNESS WHEREOF, Manufacturers and Traders Trust Company has caused this
Amendment No. 3 to be executed by its duly authorized officer.

 

WITNESS:MANUFACTURERS AND TRADERS

TRUST COMPANY

 

 

__________________________By: ____________________________

Ann Marie Odrobina,

Group Vice President

 

Date: __________________________

 